Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 22, 2014

                                          No. 04-14-00506-CV

             IN RE Augustine NWABUISI, Rose Nwabuisi, Resource Health Services, Inc.
               d/b/a Resource Home Health Services, Inc. and Resource Care Corporation

                                          Original Proceeding 1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

        On July 22, 2014, relators filed a petition for writ of prohibition and an emergency motion to
stay proceedings and for emergency relief pending a ruling on the petition. The court has considered
the petition for writ of prohibition and is of the opinion that relators are not entitled to the relief
sought. The issuance of an extraordinary writ is not authorized when the relator has an adequate
remedy available in a pending appeal. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 684
(Tex. 1989). Accordingly, the petition for writ of prohibition and the emergency motion to stay
proceedings and request for emergency relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on July 22nd, 2014.


                                                                  _____________________________
                                                                  Rebeca C. Martinez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 22nd day of July, 2014.



                                                                  _____________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court


1
 This proceeding arises out of Cause No. 2014-CI-05341, styled Dana D. Mohammadi v. Augustine Nwabuisi, Rose
Nwabuisi, Resource Health Services, Inc. d/b/a Resource Home Health Services, Inc. and Resource Care
Corporation, pending in the 57th Judicial District Court, Bexar County, Texas.